                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                         3:20-cv-00414-MR

LANCE RICHARDSON PAGAN,          )
                                 )
              Plaintiff,         )
                                 )
vs.                              )
                                 )                     ORDER
F.B.I. et al,                    )
                                 )
              Defendants.        )
________________________________ )

       THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint under 28 U.S.C. §§ 1915A and 1915(e), [Doc. 1], and Plaintiff’s

motion for documents, [Doc. 6].

I.     BACKGROUND

       Pro se Plaintiff Lance Richardson Pagan (“Plaintiff”) is a federal inmate

currently incarcerated at Atlanta US Penitentiary in Atlanta, Georgia. On

June 2, 2015, Plaintiff pleaded guilty to one count of conspiracy to possess

with intent to distribute cocaine and cocaine base in violation of 21 U.S.C. §

846.    [Criminal Case No. 3:13-cr-00258-RJC-DSC-8 (“CR”). Doc. 164:

Acceptance and Entry of Guilty Plea; see CR Doc. 162: Plea Agreement].

On May 29, 2015, Petitioner was sentenced to a term of imprisonment of 84

months by the Honorable Robert J. Conrad, Jr., District Judge. [CR Doc.



         Case 3:20-cv-00414-MR Document 11 Filed 10/05/20 Page 1 of 8
315: Judgment]. Plaintiff appealed and the Fourth Circuit affirmed Plaintiff’s

conviction and sentence. United States v. Pagan, 643 Fed. App’x 295 (4th

Cir. 2016). Plaintiff has also filed two motions to vacate, set aside, or correct

sentence under 28 U.S.C. § 2255, the first of which was denied and

dismissed on the merits and the second of which was dismissed as

successive. [CR Docs. 359, 370, 431, 438]. Plaintiff also unsuccessfully

appealed the dismissal of his first § 2255 motion. [See CR Doc. 384].

      On July 27, 2020, Plaintiff filed the instant complaint pursuant to Bivens

v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971). [Doc. 1]. Plaintiff has named the following Defendants: Steven R.

Kaufman, identified as a prosecutor; the Honorable Robert J. Conrad, Jr.;

Renae Alt-Summers, identified as Plaintiff’s defense attorney; and the

Federal Bureau of Narcotics.1 Plaintiff purports to sue these Defendants in

their official capacities only. [Id. at 2-3].

      Plaintiff alleges as follows:

             2013 I was convicted of conspiracy. I gave my
             attorney Renea Alt-Summers vailed info to clear me
             of this conspiracy. Steven R. Kaufman then altered
             the original indictment with the help of Judge Conrad

1
 In the case caption on the first page of Plaintiff’s Complaint, he names the “F.B.I.” as a
Defendant, but in the body of his Complaint, Plaintiff names the “Federal Bureau of
Narcotics” as a Defendant. [See Doc. 1 at 1, 3]. The Federal Bureau of Narcotics was
dissolved in 1968. Whatever Plaintiff intended in this regard, the result is the same, as
discussed below.

                                            2

         Case 3:20-cv-00414-MR Document 11 Filed 10/05/20 Page 2 of 8
            Jr by changing witness statement and ect. Then
            they conspired with the altered indictment to force me
            into a conspiracy.
                                      …
            A co-defendant state that we had dealing at a time I
            was incarcerated for a Murder Charge. I gave this
            info to my attorney. After it was found true, the D.A.
            and Judge change the facts of the Original Charged
            in the indictment to one that would keep in a
            conspiracy by the help of my attorney in which I never
            told her I was in a conspiracy. And yet they still put
            me in a conspiracy, while I was incarcerated. I didn’t
            know about any of this until I filed for appeal. One
            told of the changes of the indictment. And I was sent
            to prison on a plea under false pretents.

[Id. at 4-5 (grammatical and spelling errors uncorrected)]. Plaintiff claims

that he discovered the violation of his constitutional rights in 2015. [Id. at 5].

      For injuries, Plaintiff claims that he was sent to “the wrong prison …

because the paperwork was fabricated [sic] to get me to sign a plea.” [Id. at

5]. Plaintiff alleges that, while at the wrong prison, he was assaulted and

had to have surgery for his injuries. [Id.].

      For relief, Plaintiff wants the remainder of his sentence vacated and

$200 million in monetary damages. [Id.].

II.   STANDARD OF REVIEW
      Because Plaintiff is proceeding pro se, the Court must review the

Complaint to determine whether it is subject to dismissal on the grounds that

it is “frivolous or malicious [or] fails to state a claim on which relief may be


                                        3

        Case 3:20-cv-00414-MR Document 11 Filed 10/05/20 Page 3 of 8
granted.” 28 U.S.C. § 1915(e)(2). Furthermore, § 1915A requires an initial

review of a “complaint in a civil action in which a prisoner seeks redress from

a governmental entity or officer or employee of a governmental entity,” and

the court must identify cognizable claims or dismiss the complaint, or any

portion of the complaint, if the complaint is frivolous, malicious, or fails to

state a claim upon which relief may be granted; or seeks monetary relief from

a defendant who is immune from such relief.

       In its frivolity review, this Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).    However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his Complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       Plaintiff’s Complaint fails initial review for several reasons.

       First, giving Plaintiff the benefit of every reasonable inference, he

alleges to have discovered the acts of which he complains in 2015. Any


                                         4

          Case 3:20-cv-00414-MR Document 11 Filed 10/05/20 Page 4 of 8
claim Plaintiff may have had under Bivens or otherwise has long since

expired. See Harrison v. Herbel, No. 5:05-CT-550-D, 2007 WL 9757745, at

*1 (E.D.N.C. July 17, 2007) (dismissing Bivens claim where Plaintiff failed to

file his complaint within the applicable statute of limitations). Plaintiff’s failure

to timely file the complaint is plainly evident and the Plaintiff, therefore, has

failed to state a claim as a matter of law.

      Second, Plaintiff’s claims are barred by Heck v. Humphries, 512 U.S.

477 (1994). In Heck, the United States Supreme Court held as follows:

             [I]n order to recover damages for allegedly
             unconstitutional conviction or imprisonment, or for
             other harm caused by actions whose unlawfulness
             would render a conviction or sentence invalid, a §
             1983 plaintiff must prove that the conviction or
             sentence has been reversed on direct appeal,
             expunged by executive order, declared invalid by a
             state tribunal authorized to make such determination,
             or called into question by a federal court’s issuance
             of a writ of habeas corpus, 28 U.S.C. § 2254. A claim
             for damages bearing that relationship to a conviction
             or sentence that has not been so invalidated is not
             cognizable under § 1983. Thus, when a state
             prisoner seeks damages in a § 1983 suit, the district
             court must consider whether a judgment in favor of
             the plaintiff would necessarily imply the invalidity of
             his conviction or sentence; if it would, the complaint
             must be dismissed unless the plaintiff can
             demonstrate that the conviction or sentence has
             already been invalidated. But if the district court
             determines that the plaintiff’s action, even if
             successful, will not demonstrate the invalidity of any
             outstanding criminal judgment against the plaintiff,
             the action should be allowed to proceed, in the
                                         5

        Case 3:20-cv-00414-MR Document 11 Filed 10/05/20 Page 5 of 8
             absence of some other bar to the suit.

Id. at 486-87 (footnotes omitted; emphasis added); see Poston v. Shappert,

222 Fed. App’x 301, 301 (4th Cir. 2007) (applying Heck rationale to bar

claims for damages under § 1983 and Bivens). Here, given the nature of the

allegations in the Complaint, a judgment in Plaintiff’s favor would necessarily

imply the invalidity of the conviction and sentence in the underlying criminal

matter.    This conviction, however, has not been reversed or otherwise

invalidated. Therefore, Plaintiff’s Complaint is barred by Heck.

      Third, Defendants Conrad and Kaufman are immune from suit. The

Honorable Robert J. Conrad, Jr., District Judge, is immune from suit under

the doctrine of judicial immunity. See Stump v. Sparkman, 435 U.S. 349,

359 (1996) (“A judge is absolutely immune from liability for his judicial acts

even if his exercise of authority is flawed by the commission of grave

procedural errors.”); Imbler v. Pachtman, 424 U.S. 409, 419 (1976) (stating

that judicial “immunity applies even when the judge is accused of acting

maliciously and corruptly, and it is not for the protection or benefit of a

malicious or corrupt judge, but for the benefit of the public, whose interest it

is that the judges should be at liberty to exercise their functions with

independence and without fear of consequences”) (internal quotations

omitted). Furthermore, Plaintiff’s claim against Defendant Kaufman is barred


                                       6

          Case 3:20-cv-00414-MR Document 11 Filed 10/05/20 Page 6 of 8
by prosecutorial immunity. Imbler, 424 U.S. 409.

      Fourth, Plaintiff has failed to state a claim, in any event. A Bivens

action is a judicially created damages remedy designed to vindicate

violations of constitutional rights by federal actors. See Bivens, 403 U.S. at

395-97. A Bivens action is the federal counterpart of an action under 42

U.S.C. § 1983. Bivens claims are not actionable against the United States,

federal agencies, or public officials acting in their official capacities. See

FDIC v. Meyer, 510 U.S. 471, 475, 484-86 (1994); Reinbold v. Evers, 187

F.3d 348, 355 n.7 (4th Cir. 1999). Here, Plaintiff purports to sue Defendants

in their official capacities only and Defendant F.B.I. is a federal agency not

subject to Bivens liability.    Furthermore, Defendant Alt-Summers, as

Plaintiff’s defense attorney in the criminal proceedings, was not a federal

actor. An attorney, whether retained, court-appointed, or a public defender,

does not act under color of state or federal law, which is a jurisdictional

prerequisite for any civil action brought under 42 U.S.C. § 1983, or under the

Bivens doctrine. See Polk Cnty. v. Dodson, 454 U.S. 312 (1981); see also

Davidson v. Ratliff, No. 4:11-1072-RBH-SVH, 2011 WL 3678679, at *2

(D.S.C. June 3, 2011) (private counsel was not acting under color of state

law under 42 U.S.C. § 1983).




                                      7

        Case 3:20-cv-00414-MR Document 11 Filed 10/05/20 Page 7 of 8
      As such, Plaintiff has failed to state a claim against any Defendant, in

any event.    The Court, therefore, will dismiss Plaintiff’s Complaint with

prejudice because amendment would be futile.                 Plaintiff’s motion for

documents, in which he requests “all relevant material containing [sic] to [his

criminal] case,” is improper and moot and will be denied.

IV.   CONCLUSION

      For the reasons stated herein, the Court will dismiss this action with

prejudice because it is barred by the statute of limitations and Heck,

Defendants Conrad and Kaufman are immune from suit, and Plaintiff has

failed to state a claim upon which relief can be granted against any

Defendant under Bivens. The Court will also deny Plaintiff’s motion for

documents.

                                   ORDER

      IT IS, THEREFORE, ORDERED that this action is dismissed with

prejudice on initial review under 28 U.S.C. §§ 1915A and 1915(e).

      IT IS FURTHER ORDERED that Plaintiff’s motion for documents [Doc.

6] is DENIED as moot.

      The Clerk is directed to terminate this action.
                                   Signed: October 3, 2020




                                        8

        Case 3:20-cv-00414-MR Document 11 Filed 10/05/20 Page 8 of 8
